DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "the oxygen-containing compound further comprises one or more functions selected from the functions of alcohol, ester, acid, acid anhydride, and one of their mixtures" as now cited in claim 4.  Application's publication, paragraph [0026], discloses the oxygen-containing compound is polyols, polyolefins functionalized by acid anhydride, OR polyester waxes.  Paragraph [0028] discloses the polyols being aliphatic polyols or polyols containing at least two primary alcohol functions.  Paragraph [0032] discloses polyolefin functionalized by acid anhydride functions comprising homo- or copolymers of ethylene functionalized by acid anhydride.  Paragraph [0035] discloses polyester waxes being polyolefins functionalized by ester functions.  There is no disclosure that the oxygen-containing compound is aliphatic polyols or polyols having at least two primary alcohol functions (see claim 1) and further comprises ester, acid, or acid anhydride as cited in claim 4.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 earlier recites that the oxygen-containing compound is aliphatic polyols OR polyols having at least two primary alcohol functions.  Claim 7 depends on claim 1 and recites that "the oxygen-containing compound is homopolymer of propylene functionalized by maleic anhydride functions."  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beasley et al. (4456655).
 	Beasley et al. discloses an electric cable comprising: at least one elongated electrically conductive element (not shown); and at least one polymer layer surrounding said elongated electrically conductive element, wherein the polymer layer is obtained from a polymer composition has at least one polypropylene-based thermoplastic polymer material has a propylene homopolymer or copolymer P1 (Ex. 4), and at least one water tree reducing agent, said water tree reducing agent being an oxygen-containing compound, which comprises ester (Ex. 4) (re claim 4), having a melting temperature of 120°C or more (Ex. 4, the mixture was extruded at 180ºC) (re claims 1-2) and having a molecular weight of 500 g/mol (col. 4, line 12) (re claim 3).  It is noted that the polymer layer of Beasley et al. has a reduction in the breakdown voltage after ageing in a wet environment of at most 30% since it comprises structure and material as claimed (re claim 15).  Beasley et al. also discloses the cable comprising at least one semi-conductive layer surrounding the conductive element and at least one electrically insulating layer surround the conductive element (col. 2, lines 32-35), wherein at least one of the semi-conductive layer and insulating layer is said at least one polymer layer (re claim 16).

9.	Claims 1, 2, 4, 7-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steffl et al. (WO 2011/154287).
 	Steffl et al. discloses an electric cable comprising: at least one elongated electrically conductive element (not shown); and at least one polymer layer surrounding said elongated electrically conductive element, wherein the polymer layer is obtained from a polymer composition has at least one polypropylene-based thermoplastic polymer material has a propylene homopolymer or copolymer P1 (propylene polymer a), and at least one agent (d), said agent being an oxygen-containing compound, which is a homopolymer of propylene functionalized by maleic anhydride function (page 15, MAH-PP) (re claims 4 and 7), having a melting temperature of 120º or more (re claims 1-2).  Steffl et al. also discloses that the polymer composition comprises from 0.1 to 15 wt% of the oxygen-containing compound, based on the total weight of the polymer composition (page 15) (re claim 8); the polypropylene-based thermoplastic polymer material comprises at least 50 wt% of propylene polymer, based on the total weight of the polypropylene-based thermoplastic polymer material (re claim 9); the polypropylene-based thermoplastic polymer material comprises a random propylene copolymer or a heterophasic propylene copolymer, as propylene copolymer P1, wherein the polypropylene-based thermoplastic polymer material comprises a random propylene copolymer and a heterophasic propylene copolymer, or two different heterophasic propylene copolymers (page 8) (re claims 10-11); the polypropylene- based thermoplastic polymer material further comprises an olefin homopolymer or copolymer P2 (copolymer b) (re claim 12); the polymer layer is a non-crosslinked layer (page 4, last paragraph) (re claim 14); Re claim 15, the polymer layer of Steffl et al. has a reduction in the breakdown voltage after ageing in a wet environment of at most 30% since it comprises structure and material as claimed.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-4, 6, 8-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kambe et al. (2012/0279753) in view of Dullaert et al. (2015/0368467).
 	Kambe et al. discloses an electric cable comprising at least one elongated electrically conductive element (2); and at least one polymer layer (3) surrounding the conductive element, wherein the polymer layer is obtained from a polymer composition having at least one polypropylene-based thermoplastic polymer material which has a propylene homopolymer or copolymer P1 (re claim 1).
 	Kambe et al. does not disclose the composition comprising at least one oxygen-containing compound which has a melting point of 110ºC or more and which is dipentaerythritol (re claims 1 and 6).
 	Dullaert et al. ([0038]) discloses a polymer composition comprising an oxygen-containing compound which has a melting point of 120ºC or more (re claim 2) and a molecular weight ranging from 200 to 5,000,000 g/mol (re claim 3) and which is dipentaerythritol.
 	It would have been obvious to one skilled in the art to include dipentaerythritol in the polymer composition of Kambe et al. as a heat stabilizer as taught by Dullaert et al.
 	Re claim 4, in the modified cable of Kambe et al., the oxygen-containing compound further comprises acid (Kambe, [0028]).
 	Kambe et al., as modified, also discloses that the polymer composition comprises from 0.1 to 15 % by weight (wt%) of the oxygen-containing compound, based on the total weight of the polymer composition (see Dullaert, [0040]) (re claim 8); the polypropylene-based thermoplastic polymer material comprises at least 50 wt% of propylene polymer based on the total weight of the polypropylene-based thermoplastic polymer material (Kambe, Table 1) (re claim 9); the polypropylene-based material comprises a random propylene copolymer (re claim 10); the polymer layer is a non-crosslinked layer (Kambe, [0009]) (re claim 14); and the polymer layer will have a reduction in the breakdown voltage after ageing in a wet environment of at most 30% because it comprises material as claimed (re claim 15).

13.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kambe et al. in view of Dullaert et al. as applied to claim 1 above, and further in view of Perego et al. (2016/0336090).
 	Re claim 13, Perego et al. discloses a cable comprising a polymer composition including a dielectric liquid ([0051]).  It would have been obvious to one skilled in the art to include a dielectric liquid in the polymer composition of Kambe et al. since adding a dielectric liquid into a polymer composition is known in the art as taught by Perego et al.
 	Re claim 16, modified cable of Kambe et al. comprises an insulating layer (3) which is said at least one polymer layer and surround the conductive element.  Kambe et al. does not disclose at least one semiconductive layer surrounding the conductive element.  Perego et al. discloses the cable comprising at least one semiconductive layer (12) surrounding a conductive element (11).  It would have been obvious to one skilled in the art to modify the cable of Kambe et al. to comprise at least one semiconductive layer surrounding the conductive element such that the modified cable can be used in high-voltage applications as taught by Perego et al.

Response to Arguments
14.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
	Regarding the Beasley reference, applicant argues that Beasley does not contemplate composition specifically based on propylene polymers.  Examiner would disagree.  Example 4 of Beasley does disclose a polypropylene-based polymer material.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841